Citation Nr: 1622711	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to May 14, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from December 1984 to March 1992. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the November 2010 rating decision, the RO continued a 30 percent disability rating for PTSD, previously characterized as depressive disorder and anxiety.  In a June 2012 rating decision, a higher 50 percent rating for PTSD was granted, effective May 14, 2012.  While the RO has assigned a higher rating for the Veteran's service-connected PTSD during the pendency of this appeal, because a higher rating is available before and after May 14, 2012, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In addition, a September 2014 rating decision denied, in pertinent part, entitlement to TDIU.  Later that same month, a timely notice of disagreement with that decision was received and a July 2015 statement of the case was issued to the Veteran in August 2015.  While a separate appeal has not yet been perfected, the TDIU issue is part of the perfected appeal as to the ratings assigned for the service-connected PTSD. Thus, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran last underwent a VA PTSD examination in May 2013 to address the severity of his service-connected PTSD disability.  Since that time, evidence associated with the claims file shows that the Veteran lost his job due to performance issues related to his psychiatric symptoms, and that his psychiatric symptoms overall have increased in severity.   In September 2015, the Veteran submitted a PTSD DBQ that was completed by a private psychologist, which also suggested that some of the Veteran's symptoms had increased in severity, and that his psychiatric symptoms impact his employability.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Prior to scheduling the above examination, all outstanding VA medical records should be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The claim of entitlement to TDIU is inextricably intertwined with the pending claim for a higher rating for PTSD. The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify all records of private treatment and provide releases authorizing VA to obtain all records of private treatment.  

2.   Obtain all outstanding VA medical records identified by the veteran.

3.  Then, schedule the Veteran for a VA examination, by a psychologist or psychiatrist to determine the current nature and severity of his service connected PTSD disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include any appropriate psychological testing, should be accomplished and all clinical findings reported in detail.

The examiner should provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity. The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability.  The examiner should specifically comment on the impact of the psychiatric disability on the Veteran's employability.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




